NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
PAMELA ANN WOOD, a married                       No. 14-16635
woman filing individually,
                                                 D.C. No. 2:13-cv-00063-JAT
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

UNIVERSITY PHYSICIANS
HEALTHCARE, an Arizona Corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                        Argued and Submitted July 7, 2016
                              Pasadena, California

Before: FERNANDEZ, CLIFTON, and FRIEDLAND, Circuit Judges.

      Plaintiff-Appellant Pamela Ann Wood appeals the district court’s grant of

summary judgment in favor of Defendant-Appellee University Physicians



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Healthcare (“UPH”) on her claims under the Americans with Disabilities Act. We

affirm.

      (1) Wood’s failure to accommodate and failure to engage in an interactive

process claims cannot be considered. These claims were not raised before the

district court and we decline to reach them here. See Ramirez v. Cty. of San

Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Wood relies on this court’s

ability to consider a new issue when it is “purely one of law and either does not

depend on the factual record developed below, or the pertinent record has been

fully developed,” Peterson v. Highland Music, Inc., 140 F.3d 1313, 1321 (9th Cir.

1998) (quoting Bolker v. C.I.R., 760 F.2d 1039, 1042 (9th Cir. 1985)), but she has

failed to demonstrate that those conditions exist in this case.

      (2) The district court properly granted summary judgment to UPH on

Wood’s disparate treatment claim. Wood did not establish a prima facie case of

discrimination because she failed to demonstrate that her compensation level was

connected to her disability. See Bates v. United Parcel Serv., Inc., 511 F.3d 974,

994 (9th Cir. 2007) (“An employee bears the burden of proving that he was

discriminated against ‘because of’ a disability.”). She contends that two other

Adult Nurse Case Managers were paid more than she was even though she was




                                           2
more qualified and experienced, but she relies only on conclusory assertions and

nowhere demonstrates that the employees were similarly situated.

      The district court also correctly concluded that Wood failed to demonstrate

that UPH’s legitimate, non-discriminatory reason for the pay disparity was

pretextual. See Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 640 (9th Cir. 2003).

      (3) The district court did not err in granting summary judgment to UPH on

Wood’s retaliation claim under the ADA. Wood failed to show that she suffered

an adverse employment action. See Pardi v. Kaiser Found. Hosps., 389 F.3d 840,

849-50 (9th Cir. 2004). She contends that she suffered adverse employment

actions in retaliation for her hotline call when she was denied accommodation for

her disability and denied higher compensation, but both occurred before the hotline

call. Wood cannot establish a causal link between her protected activity and her

denied requests when the denials occurred before the protected activity.

      The remaining allegedly retaliatory actions Wood relies on do not constitute

adverse employment actions. None are “reasonably likely to deter employees from

engaging in protected activity.” Pardi, 389 F.3d at 850 (quoting Ray v. Henderson,

217 F.3d 1234, 1243 (9th Cir. 2000)).

      AFFIRMED.




                                         3